Title: To Thomas Jefferson from Robert Purviance, 11 November 1805
From: Purviance, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Collectors OfficeBaltimore Novemr. 11. 1805
                  
                  By the Ship Restution Captain Darby from St. Petersburg I have this day received a small Package, said to contain Three Books, directed to you Sir, which I have deliverd, to go by the mail. 
                  I have the Honor to be with great respect Sir, Your Mo. Obed Servant
                  
                     Rt Purviance 
                     
                  
               